Citation Nr: 1215853	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  09-02 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for low back disability with spondylosis at L4.

2.  Entitlement to an initial evaluation in excess of 10 percent for sciatica sensory deficit of the right leg, secondary to low back disability.

3.  Entitlement to an initial evaluation in excess of 10 percent sciatica sensory deficit of the left leg, secondary to low back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and February 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The RO's August 2007 rating decision denied entitlement to an evaluation in excess of 20 percent for low back disability with spondylosis at L4.  The Veteran timely appealed this decision.  

In February 2008, the RO issued a rating decision granting separate evaluations of 10 percent for sciatica sensory deficits of the right and left leg, secondary to low back disability, effective from February 2007.  These matters are on appeal as well.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In April 2010, and again in December 2010, the Board remanded this matter for additional evidentiary development.

The Veteran has asserted that his back condition as well as various nonservice-connected conditions have resulted in unemployability.  The Court of Appeals for Veterans Claims has held that a claim for a total disability rating based on individual unemployability (TDIU) can be inferred as part of the original claim for a higher initial rating in certain circumstances.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curium).  This case differs, however.  It does not appear that the Veteran claims his back condition (and/or his hearing loss and tinnitus, which are also service-connected) prevents him from obtaining or retaining work, standing alone, without consideration of his nonservice-connected conditions.  Moreover, the records from the Social Security Administration show disability benefits were awarded based on nonservice-connected conditions.  Therefore, in the circumstances of this case, the Board declines to apply Rice and take jurisdiction over a TDIU claim, and, instead REFERS the Veteran to the RO should he wish to file such a claim in the future. 


FINDING OF FACT

The Veteran's low back disability with spondylosis at L4 has been manifested by a range of motion including forward flexion ranging from 65 to 80 degrees; muscle spasm and tenderness in the lumbosacral area; and sciatica sensory deficit manifested by radiation of pain to the right and left lower extremities, with no greater than mild sensory impairment and no finding of paralysis or motor impairment of the lower extremities; and no medical evidence or complaint of bed rest prescribed by a physician.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for low back disability with spondylosis at L4 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).

2.  The criteria for an initial evaluation in excess of 10 percent for sciatica sensory deficit of the right leg, secondary to low back disability, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

3.  The criteria for an initial evaluation in excess of 10 percent for sciatica sensory deficit of the left leg, secondary to low back disability, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

March 2007 and July 2008 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess requirements, the March 2007 letter provided the Veteran with notice of the type of evidence necessary to establish a disability rating or effective date for the disabilities on appeal.  Accordingly, the RO effectively satisfied the notice requirements with respect to the issues on appeal, and there will be no prejudice to the Veteran from any deficiencies of notice.  

The duty to assist the Veteran has also been satisfied.  VA has obtained all of the Veteran's available service treatment records, and identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A July 2010 VA examination of the spine was performed by a VA examiner that had reviewed the Veteran's claims file, reviewed the history of the disabilities on appeal with the Veteran, conducted a physical examination, and included a rationale for the conclusions reached therein.  The Board therefore concludes that this examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

There is no sign in the record that additional evidence relevant to the issues being addressed is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In April 2010 and December 2010, the Board remanded this matter to the RO directing that additional treatment records be requested; that an updated VA examination be conducted; and that the Veteran's Social Security Administration (SSA) records be obtained.  The RO subsequently obtained additional VA treatment records from January 2009 to July 2010, scheduled the Veteran for a July 2010 VA examination of the spine, and obtained the Veteran's SSA records in February 2011.  Accordingly, the directives of the Board's April 2010 and December 2010 remands have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In August 1993, the RO issued a rating decision granting service connection at a 10 percent initial evaluation for low back disability with spondylosis at L4, effective from May 1993.  In March 1997, the Board granted an increased evaluation of 20 percent for the Veteran's low back disability with spondylosis at L4, which was effectuated by an April 1997 RO rating decision, effective from July 1996.

In February 2007, the Veteran filed his present claim seeking an increased evaluation for low back disability with spondylosis at L4.

A February 2007 x-ray examination of the lumbar spine revealed an impression of degenerative changes at L4 and L5, with normal alignment, and minor degenerative changes in the lumbar spine.  

In April 2007, a VA contract (QTC) examination was conducted.  The examination report noted the Veteran's complaints of constant back pain that travels to his right leg and upper back.  The Veteran reported that he can function with medication despite the pain, and he indicated that he was not receiving any treatment for this condition.  He denied any incapacitation as a result of his low back disability.  Physical examination revealed his posture and gait to be within normal limits.  Examination of the thoracolumbar spine revealed no evidence of radiating pain on movement.  The report noted findings of muscle spasm and tenderness of the thoracolumbar spine, and straight leg raising tests were negative, bilaterally.  Range of motion testing of the thoracolumbar spine revealed forward flexion to 80 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right rotation to 20 degrees, and left rotation to 20 degrees.  The report noted that the Veteran exhibited pain at the end of these ranges of motion.  The report also noted that pain, fatigue, and lack of endurance resulted in an additional functional limitation of 5 degrees of motion.  X-ray examination of the lumbar spine revealed an impression of Grade 1 spondylolisthesis without spondylolysis, L5 on S1; and mild hypertrophic degenerative changes.  The QTC examination report noted that there were signs of intervertebral disc syndrome, including sensory deficit of bilateral lateral thighs, front legs, lateral legs, dorsal feet, lateral feet and back of thighs.  The report noted that bilateral lower extremity reflexes and ankle jerk were 2+.  The report concluded with a diagnosis of degenerative joint disease L4, L5, S1 with spondylolisthesis of L5 on S1 with bilateral sciatic intervertebral disc syndrome, including symptoms of subjective pain, bilateral radiculopathy, and objectively decreased range of motion with pain, tenderness and spasm with bilateral intervertebral disc syndrome on physical examination and x-ray examination with degenerative joint disease and spondylolisthesis.  

An October 2007 VA treatment report noted the Veteran's complaints of right leg pain, relieved with Naproxen.  A November 2007 VA treatment report noted the Veteran's complaints of right lower back pain for the past three to four days, with slight radiation to the thigh, no numbness, tingling, aggravated by changes in position.  Physical examination of the spine revealed a grossly intact motor and sensory examination, and the right lower back was not tender to palpation.  

A February 2008 VA treatment report noted the Veteran's complaints of lower back pain, shooting down in the right leg.  The report noted that his back pain had gotten worse several weeks earlier.  

An October 2008 MRI examination of the lumbar spine revealed an impression of underlying congenital lumbar spinal stenosis, distal lumbar spinal canal epidural lipomatosis from L4-5 to the sacral canal, broad-based annular protrusion at L5-S1 with bilateral neural foraminal narrowing,  and right more than left L5-S1 facet joint hypertrophic changes.  

A January 2009 VA neurological report noted that the Veteran's complaints of lower back pain radiating down the posterior aspect of the legs towards the feet, bilaterally.  Physical examination revealed negative straight leg raising tests, bilaterally.  Motor strength testing was 5/5, deep tendon reflexes were 2+, and his gait was normal.  

A January 2009 EMG report noted findings of left S1 radiculopathy; prolonged right H-reflex and changes in the lumbosacral paraspinous muscles suggesting a right S1 radiculopathy.  

A March 2009 VA treatment report noted that physical examination of the spine revealed an intact range of motion without discomfort throughout.  Straight leg raising tests were positive, bilaterally.  The report noted that there was no spinal process tenderness, and no medial sensory deficits.  The report concluded with an assessment of sciatica with radiographic evidence of L5-S1 bilateral neural foraminal narrowing and joint facet hypertrophy.  A May 2009 VA treatment report noted that the Veteran's sciatica pain was now controlled.  

In July 2010, a VA examination of the spine was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed, and the examination report included a historical summary of the Veteran's low back disability.  The report noted the Veteran's complaints of constant low back pain, the severity of which he reports as being a 4 out of 10, with occasional flare ups of pain to a 6 or 7 in intensity.  The Veteran reported occasional pain that shoots down the left leg and goes all the way to the dorsum of the left foot.  He also reported pain on the right side that goes posterolaterally down the leg into below the knee.  He reported that his radiating pain happens every day, with no precursor events noted.  The Veteran indicated a flare up of pain results in additional limitation of motion and impairment, and that the only alleviating factor was medications.  The Veteran reported that he was not receiving any physical therapy, and reported symptoms of increased stiffness, fatigue, spasms, and weakness with flare-ups.  The report noted that the Veteran was using a cane in his right hand and reportedly could walk about a mile.  Physical examination revealed that the Veteran walked with a normal heel to toe gait, and with normal symmetry to motion of the cervical and thoracolumbar spine, and with no abnormal kyphosis or lordosis of the thoracolumbar spine.  Range of motion testing of the thoracolumbar spine, using three repetitions, revealed forward flexion to 90 degrees, with pain in the last 25 degrees; extension to 30 degrees, with pain in the last 10 degrees; left and right lateral flexion to 30 degrees, with pain in the last 15 degrees, bilaterally; left and right lateral rotation to 30 degrees, with complaints of pain past 15 degrees, bilaterally.  The report noted that there was no loss of motion or increased pain with repetitions and no apparent objective evidence of pain and no apparent spasms, weakness, atrophy, or guarding, and the Veteran exhibited a normal gait without guarding and without apparent scoliosis or abnormal lordosis or kyphosis of the lumbosacral spine.  Examination of the lower extremities revealed bilateral patellar reflexes of 2+, and bilateral Achilles reflexes of 1+.  The report noted that muscle strength was normal in both the right and left lower extremities, and sensation appeared to be normal in all of the dermatomes, right and left, with good sensation to pinprick of the lateral aspect and dorsum of the right and left foot.  Straight leg raising was negative to 80 degrees on the right and 70 degrees on the left.  The report concluded with an impression of degenerative arthritis of the lumbosacral spine of mild to moderate degree; S1 radiculopathy on the right and left by history, including a January 2009 EMG suggestive of S1 radiculopathy, and no objective evidence of radiculopathy on examination.  The VA examiner noted that the Veteran described radicular-type symptoms of posterolateral pain in both the left and right leg which is intermittent and describes it at times as having a numbness character to it.  The VA examiner further noted that there were no objective findings of radiculopathy on physical examination, and no evidence by history or by physical examination that the Veteran has additional associated neurological abnormalities, including bowel and bladder impairment.  

A February 2011 VA treatment report noted the Veteran's complaints of bilateral lower extremity pain, left greater than right to the calf.  The report noted left lower extremity pain of 2/10 in sitting to calf.  It also noted that range of motion testing in the lower extremities was within normal limits, that sensation was intact, and strength was 5/5, bilaterally.  

A March 2011 treatment report noted that the Veteran's overall pain had decreased, and that the highest it had been in the past week was 5/10 in severity.  Physical examination revealed a pain level rated 0 out of 10.  

The Veteran's service-connected low back disability with spondylosis at L4 has been assigned a 20 percent disability rating pursuant to Diagnostic Code 5237.  

Diagnostic Code 5237 is used in rating lumbosacral strain under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Under the General Rating Formula, a spine disability is evaluated, with or without symptoms such as pain, to include whether it radiates, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent rating will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.  Id.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237, General Rating Formula.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2); see also 38 C.F.R. § 4.71, Plate V (2011).  

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id. 

Based on the evidence of record, a rating in excess of 20 percent is not warranted for the Veteran's low back disability with spondylosis at L4 pursuant to Diagnostic Code 5237.  38 C.F.R. § 4.71a, General Rating Formula.  At no point during the pendency of this claim does the evidence of record demonstrate forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  The April 2007 and July 2010 VA examinations of the spine revealed forward flexion of the lumbosacral spine ranging from 65 to 80 degrees, and a combined range of motion no less than 145 degrees pain free.  

As such, the Board finds that a rating in excess of 20 percent for the Veteran's service-connected low back disability with spondylosis at L4 is not warranted under the General Rating Formula.  Id.

In making this determination, the Board has considered whether there was any additional functional loss not contemplated in the 20 percent evaluation for the Veteran's orthopedic manifestations of his service-connected low back disability with spondylosis at L4.  See 38 C.F.R. §§ 4.40, 4.59 (2011); see DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Specifically, the July 2010 VA examination noted that there was no loss of motion or increased pain upon repetitive range of motion testing of the lumbar spine.  Moreover, the report noted that the Veteran exhibited a normal gait.  The report also noted that muscle strength was normal in all of the muscle groups of the right and left lower extremities, and examination of the thoracolumbar spine revealed no evidence of radiating pain on movement.  

Similarly, the April 2007 QTC examination noted that the range of motion of the spine was limited by a loss of 5 degrees due to repetitive use, pain, fatigue and lack of endurance.  Nevertheless, the range of motion exhibited by the Veteran's thoracolumbar spine, even with this restriction, would not warrant and increased evaluation.  Physical examination revealed his gait to be within normal limits, and there was no evidence of radiating pain on movement.   


Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Part 4, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Notably, the rating of intervertebral disc syndrome is based on incapacitating episodes (i.e., doctor-prescribed bedrest).  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  However, there is no medical evidence or complaint of bed rest prescribed by a physician.  Therefore, despite the findings of disc involvement during the pendency of this appeal, there exists no basis whatsoever for a higher evaluation under Diagnostic Code 5243.  

During the course of this appeal, the Veteran has been granted separate 10 percent evaluations for radiculitis and sciatica of the right and left lower extremities, secondary to low back disability, pursuant to Diagnostic Codes 8520.

When considering the lumbar spine disability's neurological manifestations, sciatic nerve paralysis, neuritis, and neuralgia, are assigned 10, 20, 40, 60, and 80 percent evaluations for mild incomplete paralysis of the sciatic nerve, moderate incomplete paralysis, moderately severe incomplete paralysis, severe incomplete paralysis with marked muscular atrophy, and complete paralysis with foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost, respectively.  38 U.S.C.A. § 4.124a, Diagnostic Codes 8520, 8620, 8720 (2011).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  The evidence of record shows subjective complaints of low back pain radiating down the Veteran's right and left lower extremity.  

Recently, a February 2011 VA treatment report noted that range of motion testing in the lower extremities was within normal limits, sensation was intact, and strength was 5/5, bilaterally.  The July 2010 VA examination of the spine revealed no apparent objective evidence of pain, and no apparent spasms, weakness, or atrophy.  The Veteran exhibited a normal gait without guarding and without apparent scoliosis or abnormal lordosis or kyphosis of the lumbosacral spine.  The report noted that muscle strength was normal in both the right and left lower extremities, and sensation appeared to be normal in all of the dermatomes, right and left, with good sensation to pinprick of the lateral aspect and dorsum of the right and left foot.  Straight leg raising was negative to 80 degrees on the right and 70 degrees on the left.  The VA examiner further noted that there were no objective findings of radiculopathy on physical examination, and no evidence by history or by physical examination that the Veteran has additional associated neurological abnormalities, including bowel and bladder impairment.  A November 2007 VA treatment report noted that physical examination of the lumbosacral spine revealed a grossly intact motor and sensory examination, and the right lower back was not tender to palpation.  The April 2007 QTC examination report noted that physical examination of the thoracolumbar spine revealed no evidence of radiating pain on movement, and straight leg raising tests were negative, bilaterally. 

These findings at most demonstrate mild, but not moderate, incomplete paralysis of the sciatic nerve in the right and left lower extremity. 38 U.S.C.A. § 4.124a, Diagnostic Codes 8520, 8620, 8720.  Accordingly, separate evaluations in excess of 10 percent for mild neurological manifestations of the lumbar spine disability are not warranted.

While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected low back disability with spondylosis at L4, the evidence shows no distinct periods of time during which manifestations of this disorder have varied to such an extent that an increased rating would be warranted.  Fenderson, 12 Vet. App. at 126-127.

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disabilities but the evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  The Veteran has not required hospitalization due to these service-connected lumbar spine disabilities, and marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, and no extraschedular referral is required.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence does not show manifestations of the Veteran's service-connected low back disabilities that meet the criteria for an increased evaluations at any point during the pendency of this appeal, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Fenderson, 12 Vet. App. at 126-127.





ORDER

An increased evaluation in excess of 20 percent for low back disability with spondylosis at L4 is denied.

An initial evaluation in excess of 10 percent for sciatica sensory deficit of the right leg, secondary to low back disability, is denied. 

An initial evaluation in excess of 10 percent sciatica sensory deficit of the left leg, secondary to low back disability, is denied.



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


